Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19 -21, 25-26, and 29-30 and 33 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”).
Alpman discloses an apparatus, as Alpman discloses a mm Wave communication apparatus (Abstract) including 
A multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
Re claim 20:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claim 21:  Alpman also discloses output capacitor in the output line of channel (para. 01785). Alpman also discloses that ground is not present in certain areas in which ground can add to parasitics, for example in areas of capacitors and inductors (para 01567), which is a disclosure that the capacitors may have a plate over one of the ground cuts, which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate of the capacitors over a ground cut in order to avoid the negative effects disclosed by Alpman.
Re claims 25 and 26:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 29-30:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
Re claims 25 and 26:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 29-30:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                  Re claim 33:  Alpman discloses AC coupling capacitors for the signal traces (para. 02091), which is a disclosure of the first and second traces, which are the lines which carry the signals received and transmitted by the channels.
                Re claim 58:  Alpman discloses the vias are conductive, as Alpman discloses the vias are filled with metal, as Alpman discloses in Fig. 116 that the metllization layers 11638  include vias, which Fig. 116 also disclose to be filled with metal, as Fig. 116 discloses the vias are filled with the same material as portions 11638 (Fig. 116 and para. 01279 and 01274-01275).


Claim(s) 34-36 , and  40-47 and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”).
Alpman discloses an method of forming an apparatus, as Alpman discloses forming  a mm Wave communication apparatus (Abstract) including 
Providing a  multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
Re claim 35:  Alpman discloses providing series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claim 36:  Alpman also discloses output capacitor in the output line of channel (para. 01785). Alpman also discloses that ground is not present in certain areas in which ground can add to parasitics, for example in areas of capacitors and inductors (para 01567), which is a disclosure that the capacitors may have a plate over one of the ground cuts, which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate of the capacitors over a ground cut in order to avoid the negative effects disclosed by Alpman.
Re claim 40:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) .
Re claim 40-43:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claims 44-47:  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891). Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
Re claims 44-45:  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 46-47:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891). Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                Re claim 59:  Alpman discloses the vias are conductive, as Alpman discloses the vias are filled with metal, as Alpman discloses in Fig. 116 that the metllization layers 11638  include vias, which Fig. 116 also disclose to be filled with metal, as Fig. 116 discloses the vias are filled with the same material as portions 11638 (Fig. 116 and para. 01279 and 01274-01275).


Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) as applied to claim 34  above, and further in view of Kim et al (US 2019/0006999 A1)(“Kim”).
             Alpman in view of Kumai discloses the limitations of claims 34 as stated above.  Alpman in view of Kumai is silent with respect to a ground return path.   Alpman also discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.  
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.


Claim(s) 22,  23 and 24 and 27 and 28  and 31-32 and 44-47 and 51  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) as applied to claims 20  and 21 above, and further in view of Kim et al (US 2019/0006999 A1)(“Kim”).
            Alpman in view of Kumai discloses the limitations of claims 20 and 21 as stated above.  Alpman in view of Kumai is silent with respect to ground return path.
Re claims 38-39:  Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Alpman in view of Kumai discloses the limitations of claims 20 and 21  as stated above.  Alpman in view of Kumai is silent with respect to a ground return path. 
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
Re claims 44-45:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 44-47:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
:  Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Alpman in view of Kumai discloses the limitations of claims 20 and 21  as stated above.  Alpman in view of Kumai is silent with respect to a ground return path. 
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
              Re claim 51:  Alpman discloses a waveguide 11906 (para. 01285-01286 and Fig. 119A and 119B).





Claim(s) 23 and 24 and 27 and 28  and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) as applied to claims 20  and 21 above, and further in view of Kim et al (US 2019/0006999 A1)(“Kim”).
Alpman in view of Kumai discloses the limitations of claim 20 and 21 as stated above.  Aplman in view of Alpman and Kumai is silent with respect to ground return path.
Re claims 38-39:  Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Alpman in view of Kumai discloses the limitations of claims 20 and 21  as stated above.  Alpman in view of Kumai is silent with respect to a ground return path. 
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
Re claims 44-45:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 44-47:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).


Claim(s)  53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) as applied to claims 20  and 21 above, and further in view of Kim et al (US 2019/0006999 A1)(“Kim”).
Alpman in view of Kumai discloses the limitations of claim 20 and 21 as stated above.  Aplman in view of Alpman and Kumai is silent with respect to not having an insulator under the bottom metal .
Re claims 23 and 24:  Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
Re claims 54:  Alpman discloses differential input channel receives signal from output from capacitors   , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
 Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                      Alpman discloses AC coupling capacitors for the signal traces (para. 02091), which is a disclosure of the first and second traces, which are the lines which carry the signals received and transmitted by the channels.


Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”).
Alpman discloses an method of forming an apparatus, as Alpman discloses forming  a mm Wave communication apparatus (Abstract) including 
Providing a  multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
Re claim 35:  Alpman discloses providing series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claim 36:  Alpman also discloses output capacitor in the output line of channel (para. 01785). Alpman also discloses that ground is not present in certain areas in which ground can add to parasitics, for example in areas of capacitors and inductors (para 01567), which is a disclosure that the capacitors may have a plate over one of the ground cuts, which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate of the capacitors over a ground cut in order to avoid the negative effects disclosed by Alpman.
  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
 Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                    Alpman discloses AC coupling capacitors for the signal traces (para. 02091), which is a disclosure of the first and second traces, which are the lines which carry the signals received and transmitted by the channels.
Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Alpman in view of Kumai discloses the limitations of claims 20 and 21  as stated above.  Alpman in view of Kumai is silent with respect to a ground return path. 
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
            Re claim 51:  Alpman discloses a waveguide 11906 (para. 01285-01286 and Fig. 119A and 119B).


Claim(s) 23 and 24 and 27 and 28  and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) as applied to claims 20  and 21 above, and further in view of Kim et al (US 2019/0006999 A1)(“Kim”).
Re claims 38-39:  Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Alpman in view of Kumai discloses the limitations of claims 20 and 21  as stated above.  Alpman in view of Kumai is silent with respect to a ground return path. 
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
Re claims 44-45:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 44-47:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).


Claim(s) 23 and 24 and 27 and 28  and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) as applied to claims 20  and 21 above, and further in view of Kim et al (US 2019/0006999 A1)(“Kim”).
Re claims 23 and 24:  Alpman discloses a bottom metal layer provides a ground layer and a ground return path (para. 01380-01382), which is a disclosure that the metal layer is under the dielectric layer, in combination with Fig. 165C, which shows a bottom metal layer L12 and the metal layers alternate with the insulation layers, the bottom metal layer does not have an insulation layer under the bottom metal layer.
             Alpman in view of Kumai discloses the limitations of claims 20 and 21  as stated above.  Alpman in view of Kumai is silent with respect to a ground return path. 
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
Re claims 27 and 28:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 31-32:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                    Re claim 33:  Alpman discloses AC coupling capacitors for the signal traces (para. 02091), which is a disclosure of the first and second traces, which are the lines which carry the signals received and transmitted by the channels.


Claims 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) and of Kim et al (US 2019/0006999 A1)(“Kim”).
Alpman discloses an apparatus, as Alpman discloses a mm Wave communication apparatus (Abstract) including 
A multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions and with respect to the first and second trces spaced from and not overlying metal porions of the bottom metal layer..
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.


Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current, as Kim discloses reception of current without interruption (para. 0003) as disclosed by Kim.
                 Re claim 49:  Kim discloses that   forming areas such as 380 in which  there is a gap under narrowed traces do not overly the bottom metal layer contributes to stability (para. 0023 and Fig. 3 and para. 0003).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement made by Kim with the apparatus disclosed by Alpman in view of Kumai in order to obtain the benefits of stability disclosed by Kim.
              Re claim 50:  Kim discloses a return path formed by the bottom metal layer   (para. 0006 and 0028).  The reasons for combining the references are the same as stated above.       
             Re claim 51:  Alpman discloses a waveguide 11906 (para. 01285-01286 and Fig. 119A and 119B).
            Re claim 57:  Kim discloses that   forming areas such as 380 in which  there is a gap under narrowed traces do not overly the bottom metal layer contributes to stability (para. 0023 and Fig. 3 and para. 0003).
             Re claim 60: :  Alpman discloses the vias are conductive, as Alpman discloses the vias are filled with metal, as Alpman discloses in Fig. 116 that the metllization layers 11638  include vias, which Fig. 116 also disclose to be filled with metal, as Fig. 116 discloses the vias are filled with the same material as portions 11638 (Fig. 116 and para. 01279 and 01274-01275).




Re claim 35:  Alpman discloses providing series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claim 36:  Alpman also discloses output capacitor in the output line of channel (para. 01785). Alpman also discloses that ground is not present in certain areas in which ground can add to parasitics, for example in areas of capacitors and inductors (para 01567), which is a disclosure that the capacitors may have a plate over one of the ground cuts, which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate of the capacitors over a ground cut in order to avoid the negative effects disclosed by Alpman.
Re claim 40:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) .
Re claim 40-43:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claims 44-47:  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891). Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
Re claims 44-45:  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 46-47:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891). Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                Re claim 61:  Alpman discloses the vias are conductive, as Alpman discloses the vias are filled with metal, as Alpman discloses in Fig. 116 that the metllization layers 11638  include vias, which Fig. 116 also disclose to be filled with metal, as Fig. 116 discloses the vias are filled with the same material as portions 11638 (Fig. 116 and para. 01279 and 01274-01275).





Re claim 20:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claim 21:  Alpman also discloses output capacitor in the output line of channel (para. 01785). Alpman also discloses that ground is not present in certain areas in which ground can add to parasitics, for example in areas of capacitors and inductors (para 01567), which is a disclosure that the capacitors may have a plate over one of the ground cuts, which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate of the capacitors over a ground cut in order to avoid the negative effects disclosed by Alpman.
Re claims 25 and 26:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 29-30:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
Re claims 25 and 26:  Alpman discloses differential input channel receives signal from output from capacitors (para.     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 29-30:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                  Re claim 33:  Alpman discloses AC coupling capacitors for the signal traces (para. 02091), which is a disclosure of the first and second traces, which are the lines which carry the signals received and transmitted by the channels.

Claims 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) and of Kim et al (US 2019/0006999 A1)(“Kim”). 
Alpman discloses an method of forming an apparatus, as Alpman discloses forming  a mm Wave communication apparatus (Abstract) including 
Providing a  multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions and with respect to the first and second traces spaced from and not overlying metal portions of the bottom metal layer.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current, as Kim discloses reception of current without interruption (para. 0003) as disclosed by Kim.
                 Re claim 54:  Kim discloses that   forming areas such as 380 in which  there is a gap under narrowed traces do not overly the bottom metal layer contributes to stability (para. 0023 and Fig. 3 and para. 0003).
              Re claim 55:  Kim discloses a return path    (para. 0006 and 0028).         
             Re claim 56:  Alpman discloses a waveguide 11906 (para. 01285-01286 and Fig. 119A and 119B).
            Re claim 57:  Kim discloses that   forming areas such as 380 in which  there is a gap under narrowed traces do not overly the bottom metal layer contributes to stability (para. 0023 and Fig. 3 and para. 0003).

Claim(s) 53-57 and 60  is/are rejected under 35 U.S.C. 103 as being unpatentable  over Alpman  et al (US 2018/119153 A2)(“ Alpman”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) and of Kim et al (US 2019/0006999 A1).
Alpman discloses an method of forming an apparatus, as Alpman discloses forming  a mm Wave communication apparatus (Abstract) including 
Providing a  multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second traces for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions and with respect to the first and second traces spaced from and not overlying metal portions of the bottom metal layer.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.

Alpman discloses an method of forming an apparatus, as Alpman discloses forming  a mm Wave communication apparatus (Abstract) including 
Providing a  multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions and with respect to the first and second traces spaced from and not overlying metal portions of the bottom metal layer.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current, as Kim discloses reception of current without interruption (para. 0003) as disclosed by Kim.
                 Re claim 54:  Kim discloses that   forming areas such as 380 in which  there is a gap under narrowed traces do not overly the bottom metal layer contributes to stability (para. 0023 and Fig. 3 and para. 0003).
              Re claim 55:  Kim discloses a return path    (para. 0006 and 0028).         
             Re claim 56:  Alpman discloses a waveguide 11906 (para. 01285-01286 and Fig. 119A and 119B).
            Re claim 57:  Kim discloses that   forming areas such as 380 in which  there is a gap under narrowed traces do not overly the bottom metal layer contributes to stability (para. 0023 and Fig. 3 and para. 0003).
                Re claim 60:   Alpman discloses the vias are conductive, as Alpman discloses the vias are filled with metal, as Alpman discloses in Fig. 116 that the metllization layers 11638  include vias, which Fig. 116 also disclose to be filled with metal, as Fig. 116 discloses the vias are filled with the same material as portions 11638 (Fig. 116 and para. 01279 and 01274-01275).



Claims 48-52 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alpman  et al (US 2018/119153 A2)(“ Alpmain”) view of Kumai et al (US 2009/0310509 A1)(“Kumai”) and of Kim et al (US 2019/0006999 A1)(“Kim”).
Alpman discloses an method of forming an apparatus, as Alpman discloses forming  a mm Wave communication apparatus (Abstract) including 
Providing a  multi layer molded interconnect substrate (MIS) having a signal layer including first and second trances for a first and a second channel on a dielectric layer with vias, as Alpman discloses mold resin that covers the components and the metal and vias (para.1233 and Fig. 100A), the substrate may be a multilayer as shown in Fig. 100A, which shows multilevel metallization and Alpman further teaches that molding is added to the structure shown in Fig. 100A (para. 1233) and Alpman also discloses the  mold resin includes the  vias , the vias being filled by the metal shown in Fig. 100A (para. 1233).
And a bottom metal layer includes a patterned layer including a plurality of ground cut regions , as Alpman discloses ground cut regions (para. 03357) which the ground regions have a ground plane with cut-outs (para. 03357),
At least one of the first and second traces for a first channel and the first and second trances for a second channel being over one of the ground cut regions, as Alpman discloses ground cuts that connect to ground and the antenna can be connected to ground by way of wall elements that include cut out regions (para. 03357).
Alpman  is silent with respect to including narrowed trace regions and with respect to the first and second traces spaced from and not overlying metal portions of the bottom metal layer.
Kumai, in the same field of endeavor of communication systems (Abstract) in the field of wireless LAN (para. 0002),  in the channels in  a communication terminal (para. 0076) discloses widening and narrowing of the lines  corresponds to narrowing and widening of the bandwidth (para. 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the narrowing of lines disclosed by Kumai with the apparatus disclosed by Alpman because Kumai discloses that the narrowing or widening of channels or lines is a result-effective variable which one of ordinary skill in the art would have been able to determine using routine optimization (MPEP 2144.05(II)).
             Kim, in the same field of endeavor of ground cut off for wireless devices (Abstract and para. 0002), discloses that ground layers such as shown in Fig. 3 which shows ground layers 330 and 340 (para. 0023), have a gap 380 between them and provide a return path for a current (para. 0028) to provide stability to the current (para. 0003).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Alpman in view of Kumai in order to obtain the benefit of stability of current as disclosed by Kim.
  Alpman discloses providing series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
  Alpman also discloses output capacitor in the output line of channel (para. 01785). Alpman also discloses that ground is not present in certain areas in which ground can add to parasitics, for example in areas of capacitors and inductors (para 01567), which is a disclosure that the capacitors may have a plate over one of the ground cuts, which it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate of the capacitors over a ground cut in order to avoid the negative effects disclosed by Alpman.
Re claim 40:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) .
Re claim 40-43:  Alpman discloses series load capacitors (para. 02891) in beamforming in the field of directed spatial channels (para. 0011) by phase shifting the local oscillator (para. 0053), the signal being received through series load capacitors, which correspond to blocking capacitors, as it is well known int he art that capacitors block current, the capacitors being disclosed  for example in Fig. 398  capacitor 398285  (para. 02891 and Fig. 398) . 
Re claims 44-47:  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891). Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
Re claims 44-45:  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891).
Re claims 46-47:  Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).  Alpman discloses differential input channel receives signal from output from capacitors (para. 02891)     , as Alpman discloses the signals are amplified to transmit signals over one or more channel bandwidths (para. 02012-02013) and Alpman also discloses the amplifier connected to the antenna (para. 04613), including that the devices may be placed in series such as output capacitors (para. 01785) and for receiving signals Alpman also discloses series load capacitors (para. 02891). Alpman discloses a bump array flip chip on contact pads on the signal layer (para. 01275  and 01200), as Alpman discloses RFIC 11602 is configured to receive RF signals for the antenna package 11600 (para. 0127-0125 and Fig. 116).
                Re claim 61:  Alpman discloses the vias are conductive, as Alpman discloses the vias are filled with metal, as Alpman discloses in Fig. 116 that the metllization layers 11638  include vias, which Fig. 116 also disclose to be filled with metal, as Fig. 116 discloses the vias are filled with the same material as portions 11638 (Fig. 116 and para. 01279 and 01274-01275).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895